Case 1:17-cv-02041-RJL Document 166-2 Filed 09/10/21 Page 1 of 2




                Exhibit B
                Case 1:17-cv-02041-RJL Document 166-2 Filed 09/10/21 Page 2 of 2


  From:    Sigler, Geoffrey GSigler@gibsondunn.com
Subject:   Fridman v. Bean
   Date:   August 17, 2021 at 6:03 PM
     To:   Joe Oliveri joe@clarelocke.com
    Cc:    Sullivan, Noah NSullivan@gibsondunn.com


       Joe -- I’m following up on your recent request for a privilege log from
       Perkins Coie LLP. As you know, we recently took over representation
       of Perkins regarding a third-party subpoena in the above-referenced
       matter. Our understanding is that Perkins produced documents in
       satisfaction of the subpoena in 2020, did not hear from Plaintiffs after
       that, and viewed the matter as closed. Our understanding is that the
       discovery deadline passed, and that the parties and third parties have
       taken the position that discovery remains closed, pending further order
       of the Court. See Dkt. 149, Joint Motion for a Status Conference (May
       27, 2021). Accordingly, Perkins will await the Court’s ruling on
       whether and to what extent discovery should proceed before
       responding to your recent request for a privilege log, while reserving
       all rights. If you would like to discuss any of these matters in the
       interim, please let us know.

       Geoff
       Geoffrey M. Sigler

       GIBSON DUNN
       Gibson, Dunn & Crutcher LLP
       1050 Connecticut Avenue, N.W., Washington, DC 20036-5306
       Tel +1 202.887.3752 • Fax +1 202.530.9635
       GSigler@gibsondunn.com • www.gibsondunn.com


       This message may contain confidential and privileged information for the sole use of the intended recipient. Any review, disclosure,
       distribution by others or forwarding without express permission is strictly prohibited. If it has been sent to you in error, please reply to
       advise the sender of the error and then immediately delete this message.

       Please see our website at https://www.gibsondunn.com/ for information regarding the firm and/or our privacy policy.
